Porter, J.
delivered the opinion of the court. This is an action by the payee against the drawer of a bill of exchange. The bill was regularly protested, and due notice given to the defendant.
The ground presented as authorising the appeal is, that this draft was given in discharge of a precedent debt; and that the plaintiff acknowledged that debt satisfied when he received it. Admitting this to be the fact, it certainly did not affect the new contract by which the defendant made himself responsible as the drawer of a bill of exchange, in case the drawer failed to accept, or pay. The cases cited from Toullier have not the slightest resemblance to this. In these the thing is supposed to be given in payment without any engagement on the part of the debtor. They would be similar to this, if the vendor had sold with warranty, and his creditors were afterwards evicted.
We are unable to see the defendant, could have had any other object in taking this appeal, but delaying the execution of a judg*257ment the correctness of which could not have been doubted.
Duncan for the plaintiff, Preston for the defendant.
It is therefore ordered, adjudged and decreed, that the judgment of the court below be affirmed with costs, and ten per centum damages on the amount of said judgment, for the delay occasioned by the appeal.